Citation Nr: 0923765	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-17 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  
Among his decorations and awards are the Purple Heart and 
Combat Infantryman Badge.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for bilateral hearing loss and 
hypertension.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on March 20, 2009.  A 
copy of the hearing transcript has been reviewed and has been 
associated with the file.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, bilateral 
hearing loss had its onset in service.

2.  The Veteran expressed his desire to withdraw his appeal 
of the claim of entitlement to service connection for 
hypertension at the Board hearing in March 2009, before a 
decision by the Board was issued on this particular issue.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385  (2008).

2.  The appeal with regard to the claim of entitlement to 
service connection for hypertension has been withdrawn.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

As noted in the transcript of the March 2009 Board hearing, 
in the pre-hearing conference the appellant requested that 
his appeal of entitlement to service connection for 
hypertension be withdrawn.  As of March 2009, the Board had 
not yet promulgated a final decision on the Veteran's appeal 
of that claim.

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b) (2008); 
Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is 
withdrawn by a Veteran, it ceases to exist; it is no longer 
pending and it is not viable).  

The Veteran's statements at the pre-hearing conference and 
during the hearing have been transcribed and reduced to 
writing, therefore his withdrawal of these issues is valid.  
The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal is appropriate. See 38 U.S.C.A. § 7105(d) (West 
2002).

Because the Veteran has clearly expressed his desire to 
terminate his appeal for entitlement to service connection 
for hypertension, because it has been reduced to writing, and 
because the Board had not yet promulgated a decision on his 
appeal at the time of his request for withdrawal, the legal 
requirements for a proper withdrawal has been satisfied.  38 
C.F.R. § 20.204(b) (2008).  Accordingly, further action by 
the Board on this particular matter is not appropriate and 
the Veteran's appeal should be dismissed.  38 U.S.C.A. § 
7105(d) (West 2002).
II.  Duties to Notify and Assist

In correspondence dated in June 2006, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007).  Specifically, the AOJ notified the Veteran 
of information and evidence necessary to substantiate his 
claims for service connection.  He was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  
He was further notified of the process by which initial 
disability ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Veteran has been able to participate effectively in the 
processing of his claims.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated.  The duty to assist has been fulfilled.

Service Connection

The Veteran seeks service connection for bilateral hearing 
loss, which he contends manifested immediately upon discharge 
from service.  The Veteran is the recipient of the Purple 
Heart and Combat Infantryman Badge.  His claim of exposure to 
acoustic trauma during combat service is credible under the 
circumstances.   

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R 
§ 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the Veteran served continuously for ninety (90) or more 
days during a period of war, and if a sensorineural hearing 
loss became manifest to a degree of 10 percent or more within 
one year from the date of the Veteran's termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1110.  

In order to establish direct service connection, three 
elements must be satisfied.  There must be medical evidence 
of a current disability; medical or lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence linking the current disease or injury and 
the current disability. See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

38 C.F.R. § 3.385 defines when impaired hearing will be 
considered a "disability" for the purpose of applying the 
laws administered by VA.  It states that impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz (Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

VA afforded the Veteran a VA examination in July 2008, the 
report of which noted the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
70
65
70
LEFT
65
70
75
70
75

Speech recognition scores were 84 percent correct in the 
right ear and 78 percent correct in the left ear.  These 
findings are indicative of bilateral hearing loss sufficient 
to meet the requirements under 38 C.F.R. § 3.385.  Therefore, 
the first element of a service connection claim is satisfied.  

The next element for consideration is that of an in-service 
incurrence.  The Veteran's service treatment records have 
been reviewed.  Prior to service entrance in April 1968, an 
audiometric examination noted the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
15
15
LEFT
5
5
10
30
30

On audiometric testing in April 1970 at separation, the 
following pure tone thresholds, in decibels, were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
NA
20
LEFT
10
10
10
NA
20

In essence, hearing was within normal limits for VA 
compensation purposes on service entrance.  On testing in 
April 1970, the Veteran's hearing acuity had decreased at 500 
and 1000 Hertz bilaterally, and 4000 Hertz in the right ear.  
However, hearing was normal bilaterally.  

As previously stated, the Veteran's DD 214 confirms that he 
received a Purple Heart and Combat Infantryman Badge.  His 
claim of noise exposure as a combat Veteran is credible.

During the course of the Veteran's June 2007 VA examination, 
the audiologist reviewed the claims folder and obtained a 
full account of the Veteran's noise exposure history before, 
during and after service.  The examiner noted no significant 
post-service noise exposure.  The Veteran testified that he 
worked in a quality control lab for 35 years post-service 
where he was not exposed to loud noise.  (See hearing 
transcript, pages 6, 9).  The audiologist concluded that the 
Veteran's hearing loss was consistent with noise exposure and 
opined that "it would seem at least as likely as not that 
the hearing loss was not the result of his military 
service."  

The VA audiologist's opinion reflects that it is as likely as 
not that hearing loss is not the result of military service.  
It would follow that the likelihood that hearing loss is 
related to military service is also as likely as not (a 50/50 
probability).  With a 50/50 probability of a service 
relationship, consideration must be given to the doctrine of 
reasonable doubt.  A reasonable doubt exists when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
reasonable doubt doctrine is applicable even in the absence 
of official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions and is consistent with the probable results of 
such known hardships.  When a reasonable doubt arises, it 
will be resolved in favor of the claimant.  See 38 C.F.R. 
§ 3.102 (2008).  Here, there were no findings of hearing loss 
in service or until many years later, but credible evidence 
exists that the Veteran was exposed to acoustic trauma in 
combat and that his hearing loss is due to acoustic trauma.  
The etiology opinion of record suggests that the likelihood 
of a service relationship is about 50/50.  The Board finds 
that the evidence of record is in equipoise, and with 
resolution of doubt in the Veteran's favor, finds that 
service connection is warranted for bilateral hearing loss.  



(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for bilateral hearing loss 
is allowed.

The appeal of the claim of entitlement to service connection 
for hypertension is dismissed.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


